By the Court, Gridley, J.
There is at this day no doubt, and there never should have been any, that the verdict of a jury should be set aside where there has been no evidence to support it. The doctrine found in the 10th Wendell’s Rep. 411, 413, 425, has been since reconsidered and materially modified. The true doctrine is this: When there is a disputed question of fact, and evidence has been given on both sides of such question, the courts will not disturb the finding of the jury. But when upon any one question which is decisive against either party, there is evidence on one side of such question and none *144on the other, and the verdict has been given for the party who .has given no evidence upon the point in question, the verdict will be set aside. (18 Wend. 141.) And if the county court ¿oes not reverse a judgment founded on such a verdict, it is the duty of the supreme court to correct the error.
In this case, upon the right of the plaintiff to recover there was no conflict of evidence. It is true that the lease for the two first years was void inasmuch as it was not in writing; but it was fully executed—the defendant occupied the premises and never performed his agreement to pay the rent, in full, and therefore for that balance, whatever it might be, the plaintiff was entitled to recover.
So too of the rent for the subsequent years. If there be no agreement to accept the rent in any other way than in cash, the rent is recoverable in money. But if there was any evidence authorizing the conclusion that the plaintiff by his acquiescence and that of his agent, in the erection of the barn, of different dimensions from those proposed by the plaintiff, still there is no pretence that the defendant erected a bam of sufficient value to satisfy the rent.
The verdict of the jury was therefore without evidence ; and to allow it to stand would sanction an act of gross injustice. The judgment of the county court, and of the justice, must consequently be reversed.
Judgment reversed.